Citation Nr: 0424306	
Decision Date: 09/01/04    Archive Date: 09/15/04

DOCKET NO.  02-22 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to service connection for post-traumatic 
stress disorder.

2.	Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
otitis externa (now claimed as ear fungus).

3.	Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of malaria.


REPRESENTATION

Appellant represented by:	Texas Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from April 1943 to 
January 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from January and July 2002 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In a January 2003 signed statement, the veteran indicated 
that he wished to testify at a videoconference hearing at the 
RO with a Veterans Law Judge sitting in Washington, D.C.  
However, in an August 2004 memorandum to the Board, the 
veteran's previous (see below) service organization 
representative indicated that in a recent telephone 
conversation, the veteran withdrew his hearing request.  The 
Board is of the opinion that all due process requirements 
have been met regarding the veteran's previous hearing 
request.

In July 2004, the veteran, through his previous service 
representative, filed a motion for advancement on the docket.  
Under the provisions of 38 U.S.C.A § 7107 and 38 C.F.R. § 
20.900(c) (2003), appeals must be considered in docket number 
order, but may be advanced if good or sufficient cause is 
shown.  In August 2004, a Deputy Vice Chairman of the Board 
determined that good or sufficient cause has been shown, and 
granted the veteran's motion to advance his appeal on the 
Board's docket.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification if further action is required on the part of the 
veteran.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002).  VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2003)).  See VAOPGCPREC 7-2003 (Nov. 19, 
2003), as to retroactivity of the VCAA regulations.  

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2003).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2003); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
VAOPGCPREC 7-2004 (July 16, 2004).

Here the Board notes that due process requires a remand of 
the veteran's claims.  In an April 2002 Appointment of 
Veterans Service Organization as Claimant's Representative 
(VA Form 21-22), the veteran designated the Disabled American 
Veterans (DAV) to represent him in his appeal.  At his July 
2003 personal hearing at the RO, a DAV representative 
assisted the veteran.  In October 2003, the DAV issued a 
statement of accredited representative in appealed case (in 
lieu of a VA Form 646) on the veteran's behalf.  

In a January 2003 (probably should have been dated 2004) 
letter, the RO advised the veteran that his claim was 
certified to the Board and that he had 90 days from the date 
of the letter, or until the Board issued its decision in his 
case, whichever came first, to change the representative he 
previously chose to represent him before the Board.  The 
veteran was advised to send any new evidence or request for a 
hearing or change of representative directly to the Board.  
In March 2004, the veteran submitted to the Board a packet of 
information that included a signed VA Form 21-22 dated 
February 2004, appointing the Texas Veterans Affairs 
Commission (TVAC) as his accredited service organization 
representative in his case.  An appropriate designation of a 
new representative will automatically revoke any prior 
designation of representation.  38 C.F.R. § 20.607 (2003).  
Therefore, the Board recognizes TVAC as the veteran's newly 
appointed representative.

Nevertheless, in July 2004, the DAV issued an informal 
hearing presentation on the veteran's behalf and, in July 
2004, it submitted a motion to advance the veteran's case on 
the Board's docket.  Then, as noted above, in August 2004, 
the DAV indicated that the veteran wished to withdraw his 
request for a hearing before a Veterans Law Judge.  Thus, it 
appears that the veteran appointed the Texas Veterans Affairs 
Commission as his accredited representative, but that 
organization has not had the opportunity to review the claims 
file or to present written argument.  This is a due process 
deficiency that must be addressed prior to any merits review.

When additional evidentiary development is necessary, the RO, 
not the Board, must undertake the task.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1337 (Fed. Cir. 2003).  Furthermore, the record reflects that 
the VARO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000 regarding the 
veteran's claim as to whether new and material evidence has 
been submitted to reopen a claim of entitlement to service 
connection for residuals of malaria.  It would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time, particularly in view of the 
Federal Circuit's decision in DAV v. Secretary, supra.  See 
Quartuccio, Charles, supra; Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).

Thus, while the Board regrets any further delay in 
considering the veteran's claims, particularly in light of 
the recent grant of the motion to advance his case on the 
Board's docket, nevertheless, due process demands that this 
case be REMANDED to the RO for the following action:

1.	The RO should review the claims file and 
ensure that all VCAA notice obligations have 
been satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), and any 
other applicable legal precedent.  Such notice 
should specifically apprise the veteran of the 
evidence and information necessary to 
substantiate his claim as to whether new and 
material evidence has been submitted to reopen 
the claim of entitlement to service connection 
for residuals of malaria and inform him 
whether he or VA bears the burden of producing 
or obtaining that evidence or information, and 
of the appropriate time limitation within 
which to submit any evidence or information.

2.	Then RO should forward the claims folder to 
the Texas Veterans Affairs Commission, to 
afford it the opportunity to review the file 
and present written argument on behalf of the 
appellant on all the issues.  After that is 
completed, the RO should review any written 
presentation by the representative, determine 
whether any further development is necessary 
and, if so arrange for such development.  Then 
the case should be processed in accordance 
with accepted appellate practice as to the 
claims for service connection for post-
traumatic stress disorder and as to whether 
new and material evidence has been submitted 
to reopen the claim for service connection for 
otitis externa (claimed as ear fungus).

3.	Thereafter, the RO should readjudicate the 
veteran's claims in light of any new evidence 
and the contentions of the current 
representative.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC should contain notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law and 
regulations considered pertinent to the issue 
currently on appeal since the July 2003 SSOC.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this remand is to meet due process 
requirements.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


